Title: From George Washington to James Madison, 3 December 1784
From: Washington, George
To: Madison, James



Mount Vernon 3d December, 1784.

Gentlemen: I returned yesterday from Annapolis, having conducted the Marquis La Fayette that far on his way to New York, and left him proceeding on the road to Baltimore, on Wednesday last.
This trip afforded me opportunities of conversing with some of the leading characters in the different branches of the Legislature of Maryland, on the subject of inland navigation, and the benefits which might arise from a commercial intercourse with the Western Territory.—I was happy to find them so forcibly struck with the importance of these objects; and that there appeared the most favorable disposition to give encouragement to them.
Like us, they have two interests prevailing in their assembly—or rather in the present instance like ourselves have two ways by which the same interest is to be effected. The ill-grounded jealousies arising therefrom serves in some degree to

embarrass this measure of public utility. The Baltimore interest has already obtained an act to encourage, and to empower a corporate company to remove the obstructions in that part of the Susquehanna, which lie within the territory of Maryland.—And this, I perceive, is all that can be obtained in behalf of Potomac, from that quarter.
As no public money, therefore, is likely to be obtained from that State, and as little chance perhaps of getting it from this—should not the wisdom of both assemblies be exerted without delay to hit upon such a happy medium as will not on the one hand, vest two much power and profit in a private company;—and on the other to hold out sufficient inducements to engage men to hazard their fortunes in an arduous undertaking?—If the act does not effect this the object of it is defeated; and the business of course is suspended; which, in my opinion, would be injurious; as the present moment is important, favorable, and critical; and the spirit for enterprize greater now than it may ever be hereafter.
It is to be apprehended the money lenders among the class of private gentlemen are but few; resort, therefore, must be had to mercantile funds, from whence nothing can be extracted if there is not a prospect of great gain, present or future—but to you gentlemen, these observations are unnecessary, as you are better acquainted with public funds, and the circumstances of individuals than I am; and I am sure are not to learn that the motives which predominate most in human affairs is self-love and self-interest.
The bill I sent you is exceptionable in some parts, and gives discontent in others—so I am informed,—for it came to my hands at a moment when I could not read, much less consider it. Would it not be highly expedient, therefore, as the session of both assemblies must soon draw to a close, for each to depute one or more members to meet at some intermediate place, and agree, (first knowing the sentiments of the respective assemblies,) upon an adequate bill to be adopted by both States? This would prevent dissimilar proceedings, as unproductive as no bill—save time—and bring matters at once to a point. A measure of this kind is consonant, I know, with the ideas of some of the leading members of the Maryland Assembly, who requested

me to suggest it to my friends in our assembly, and inform them of the result.
From what I can learn, there was in the meeting held at Alexandria too great a leaning to local advantages on one part, and too much compliance on the other part, to obtain general approbation of the bill which proceeded from it—I shall not pronounce on either side, but imperfections, if they really exist, at the meetings proposed, may be rectified; and a liberal plan adopted which shall have no eye to the interested views of a few individuals to the prejudice of the majority; who rather than damp the spirit which was up, resolved, it is said, to submit, to any plan, rather than impede the undertaking.
At such a meeting as has been suggested, of delegates from the two assemblies of Virginia and Maryland, might it not prove a politic step for them to agree upon a representation to be made by their respective Assemblies to the State of Pennsylvania, of the political advantages which would flow from a close connection with the Western Territory; and to request their concurrence to make the communication through their State As Easy And As Diffusive As Possible?—pointing to the consequences which in the course of things must follow, if we do not open doors for their produce and trade. That State has many Delegates in the Assembly who would relish such a proposition highly.—It would on our parts, appear attentive and respectful; and if rejected on theirs, place them (at least in the eyes of those people) in the wrong—and excite their reiterated applications, which most assuredly would effect it.
Another thing, in my opinion, should also be the object of this meeting, and that is to agree upon a sum, to be advanced by the States of Virginia and Maryland, for the purpose of opening a road between the Eastern and Western Waters.—The Company, (if one should be formed,) and the bill, having nothing to do with this—and the Western settlers are not in circumstances to effect it themselves. With very great esteem and regard, I am, gentlemen, Your most obedient humble servant,

G.W.

